         Case 2:21-cv-01419-DB Document 4 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RANDY V. MAESTAS,                                 No. 2:21-cv-1419 DB P
11                       Plaintiff,
12           v.                                         ORDER
13    RCCC MEDICAL STAFF,
14                       Defendant.
15

16          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

17   U.S.C. § 1983. Before the court is the complaint (ECF No. 1) and plaintiff’s request for leave to

18   proceed in forma pauperis (ECF No. 2).

19          Plaintiff has not filed his application for leave to proceed in forma pauperis (ECF No. 2)

20   on the form used by this district. Plaintiff’s request for leave to proceed in forma pauperis will be

21   denied, and plaintiff will be granted thirty days to submit a new request on a proper form.

22   Plaintiff is cautioned that the form includes a section that must be completed by a jail official, and

23   the application form must be accompanied by a certified copy of plaintiff’s inmate trust account

24   statement for the six-month period immediately preceding the filing of this action.

25          Additionally, plaintiff’s complaint (ECF No. 1) does not include any factual allegations or

26   identify individual defendants. Thus, the court is unable to screen plaintiff’s complaint as

27   required by 28 U.S.C. § 1915A(a). As such, the complaint will be dismissed with leave to file an

28   amended complaint.
                                                        1
          Case 2:21-cv-01419-DB Document 4 Filed 08/17/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:
 2            1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is denied
 3                 without prejudice;
 4            2. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend;
 5            3. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights
 6                 action by a prisoner and an Application to Proceed In Forma Pauperis By a Prisoner
 7                 for use in a civil rights action;
 8            4. Plaintiff shall submit, within thirty days from the date of this order, a properly
 9                 completed application to proceed in forma pauperis on the form provided with this
10                 order;
11            5. Plaintiff is granted thirty days from the date of service of this order to file an amended
12                 complaint that complies with the requirements of the Civil Rights Act, the Federal
13                 Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint
14                 must bear the docket number assigned to this case and must be labeled “First
15                 Amended Complaint”; and
16            6. Plaintiff is warned that his failure to comply with this order will result in a
17                 recommendation that this action be dismissed.
18   Dated: August 16, 2021
19

20

21

22

23

24
     DB:14
25   DB/DB Prisoner Inbox/Civil Rights/R/maes1419.3d

26

27

28
                                                          2
